Order of disposition, Family Court, Bronx County (Gayle E Roberts, J.), entered on or about March 12, 2008, placing the subject child, until completion of the next permanency hearing, with petitioner upon a fact-finding determination of neglect, unanimously affirmed insofar as it brings up for review the fact-finding determination, and the appeal therefrom otherwise dismissed as moot, without costs. Appeal from fact-finding order, same court and Judge, entered on or about March 12, 2008, unanimously dismissed, without costs, as superseded by the appeal from the order of disposition.
The placement has been rendered moot by the expiration of the dispositional order from which respondent appeals (Matter *641of Taisha R., 14 AD3d 410 [2005]). The finding of neglect is supported by a preponderance of the evidence showing, inter alia, that respondent has a history of unresolved psychiatric and drug-related problems; failed to comply with a 2005 neglect order, issued in a proceeding involving another child who was ultimately adopted, directing her to seek treatment for such conditions; used marijuana while pregnant with the subject child; and was too confused at times to address her own needs (Family Ct Act § 1012 [f] [i]; see Matter of Jesse DD., 223 AD2d 929 [1996], lv denied 88 NY2d 803 [1996], citing, inter alia, Matter of Madeline R., 214 AD2d 445 [1995]). Concur—Mazzarelli, J.E, Saxe, Catterson, DeGrasse and Abdus-Salaam, JJ.